The competency and effect of the record of the judgments received in evidence depended upon whether the controversy adjudicated therein was the same as in the present suits. It was not necessary that this fact should appear from the record itself. It might be shown by extrinsic evidence. Sanderson v. Peabody, 58 N.H. 116; Morgan v. Burr, 58 N.H. 470. If it was a question of fact, and the admissibility of the record depending upon it, the question might have been decided by the presiding justice at the trial. But it was not error for the court to submit the question to the jury under proper instructions. The instructions in this case were correct, and the exception is overruled.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.